Case 1:20-cv-01481-STV Document 1-3 Filed 05/26/20 USDC Colorado Page 1 of 4




                                                             DATE FILED: April 27, 2020 4:19 PM
DISTRICT COURT, ARAPAHOE COUNTY                              FILING ID: 544C6AB477BBE
STATE OF COLORADO                                            CASE NUMBER: 2020CV30900
Address:   7325 South Potomac Street
           Centennial, CO 80112
Telephone: (303) 645-6600

STEVEN MARSH, an individual,

       Plaintiff,

v.

HOME DEPOT U.S.A., INC., a Georgia corporation; and                COURT USE ONLY
JOHN DOE, an individual or business entity retained by Home
Depot U.S.A., Inc. to remove snow and ice from the Home
Depot retail store located at 9401 E. Arapahoe Road,
Greenwood Village, Colorado 80112,

       Defendants.

Attorneys for Plaintiff:
                                                                 Case Number:
Paul F. Lewis, #14183
Michael D. Kuhn, #42784
Andrew E. Swan, #46665                                           Div.:
LEWIS | KUHN | SWAN PC
620 North Tejon Street, Suite 101
Colorado Springs, CO 80903
Telephone: (719) 694-3000
Email:      plewis@lks.law
            mkuhn@lks.law
            aswan@lks.law

                            COMPLAINT AND JURY DEMAND


       Plaintiff Steven Marsh (“Plaintiff”), by and through counsel, Lewis Kuhn Swan PC,
submits his Complaint and Jury Demand (“Complaint”) as follows:

                                           PARTIES

       1.      Plaintiff is an individual domiciled in Englewood, Colorado.



                            EXHIBIT “B-2”
                      COMPLAINT AND JURY DEMAND
Case 1:20-cv-01481-STV Document 1-3 Filed 05/26/20 USDC Colorado Page 2 of 4




        2.     Defendant Home Depot U.S.A., Inc. (“Home Depot”) is a Delaware Corporation
that regularly conducts business in Colorado. Home Depot’s principal place of business is in
Atlanta, Georgia.

       3.     On information and belief, Defendant John Doe (“John Doe”) is an individual
domiciled in Colorado or a business entity with its principal place of business in Colorado.

       4.      Home Depot and John Doe are collectively referred to herein as “Defendants.”

                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this matter because this Court is
one of general jurisdiction.

       6.      This Court has personal jurisdiction over Defendants pursuant to Colo. Rev. Stat.
§ 13-1-124(a), (b), and (c).

        7.      Venue is proper in this Court pursuant to Colo. R. Civ. P. 98(c) because, among
other things, the tortious conduct alleged herein occurred in Arapahoe County.

                                  GENERAL ALLEGATIONS

       8.     On or about the morning of March 14, 2019, Plaintiff was shopping and otherwise
lawfully on the premises of Home Depot’s retail store located at 9401 E. Arapahoe Road,
Greenwood Village, Colorado 80112 (the “Store”).

       9.       At or around 9:30 a.m., Plaintiff, through no fault of his own, slipped and fell on a
patch of ice in the Store’s parking lot near the Store’s entrance. The place where Plaintiff fell is
hereinafter referred to as “the Premises.”

       10.    The patch of ice on which Plaintiff slipped was formed during a snowstorm that
had ended the previous day.

       11.    The patch of ice on which Plaintiff slipped constituted a dangerous condition,
posing an unreasonable risk to the health and safety of the public.

      12.     On information and belief, prior to March 14, 2019, Home Depot had retained
John Doe to remove snow and ice from areas immediately adjacent to the Store, including the
Premises.

       13.    The dangerous condition on the Premises existed for such a period and was close
enough to the Store entrance that, through the exercise of reasonable care, Defendants should
have discovered it and taken reasonable steps to mitigate it.


                                                 2

                            EXHIBIT “B-2”
                      COMPLAINT AND JURY DEMAND
Case 1:20-cv-01481-STV Document 1-3 Filed 05/26/20 USDC Colorado Page 3 of 4




       14.      Despite having, at the very least, constructive knowledge of the dangerous
condition, Defendants failed to take reasonable steps to mitigate it. Namely, Defendants failed to
apply salt, sand, or any other deicing materials to the Premises.

       15.     Home Depot should have video footage of the conditions of the parking lot at the
time in question. Indeed, on March 29, 2019, Plaintiff, through counsel, sent certified letters to
Home Depot requesting that it preserve all such footage.

        16.    As a result of Defendants’ failure to act, Plaintiff fell, fracturing his hip and
sustaining other serious injuries which required surgery and hospitalization.

                                     CLAIM FOR RELIEF
                     Premises Liability Act – Colo. Rev. Stat. § 13-21-115
                                    (Against All Defendants)

       17.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        18.    Home Depot was, at all relevant times, a “landowner” as defined by Colo. Rev.
Stat. § 13-21-115(1) because it was in possession of the Premises and legally responsible for its
condition.

       19.     John Doe was, at all relevant times, a “landowner” as defined by Colo. Rev. Stat.
§ 13-21-115(1) because it was Home Depot’s authorized agent and/or was legally responsible for
the condition of the Premises.

       20.    Plaintiff was, at all relevant times, an “invitee” as defined by Colo. Rev. Stat.
§ 13-21-115(5)(a) because he entered the Premises to transact business with Home Depot.

        21.     The Premises were not safe and constituted a dangerous condition to invitees at
the Store, including Plaintiff.

        22.    Defendants knew or reasonably should have known of the Premise’s dangerous
condition because the condition existed for a period of time such that a reasonable landowner
exercising reasonable care under the circumstances would have discovered it.

       23.   Defendants unreasonably failed to exercise reasonable care to protect against the
dangerous condition by, among other things, failing to apply deicing compounds to the Premises.

        24.     As a direct and proximate result of Defendants’ failure to exercise reasonable
care, Plaintiff suffered damages in an amount to be proven at trial, for which Defendants are
liable.




                                                 3

                           EXHIBIT “B-2”
                     COMPLAINT AND JURY DEMAND
Case 1:20-cv-01481-STV Document 1-3 Filed 05/26/20 USDC Colorado Page 4 of 4




      25.      Plaintiff’s damages include, but are not limited to, past and future physical pain
and suffering, past and future emotional and mental distress, past and future diminished
enjoyment of life, disfigurement, and past and future medical expenses for treatment and care.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against
Defendants in an amount to be proven at trial, together with costs, interest, and any other and
further relief as the Court may deem just and appropriate.

                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all causes of action and claims with respect to
which he has a right to jury trial.

       Respectfully submitted this 27th day of April, 2020.

                                            LEWIS | KUHN | SWAN PC
                                            (Original on file at the offices of Lewis Kuhn Swan PC)

                                            /s/ Michael D. Kuhn
                                            Paul F. Lewis, #14183
                                            Michael D. Kuhn, #42784
                                            Andrew E. Swan, #46665

                                            Attorneys for Plaintiff

Plaintiff’s Address
3161 S. Downing Street
Englewood, CO 80113




                                               4

                           EXHIBIT “B-2”
                     COMPLAINT AND JURY DEMAND
